              Case 2:20-cr-00015-RSL Document 27 Filed 06/15/21 Page 1 of 2




 1                                                      HONORABLE ROBERT S. LASNIK
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7   UNITED STATES OF AMERICA,                   )   No. CR20-015RSL
                                                 )
 8                  Plaintiff,                   )   ORDER GRANTING UNOPPOSED
                                                 )   MOTION TO PROCEED WITH
 9             v.                                )   GUILTY PLEA HEARING BY VIDEO
                                                 )   CONFERENCING
10   KAMERON COOPER,                             )
                                                 )
11                  Defendant.                   )
                                                 )
12
            THE COURT has considered the unopposed motion to proceed with a guilty
13
     plea hearing by video conferencing, along with all the records and files in this case and
14
     the General Orders currently in effect.
15
            THE COURT FINDS that the currently scheduled June 16, 2021 change of plea
16
     hearing may take place via video conference because further delays in this case would
17
     cause “serious harm to the interests of justice,” see General Order No. 04-20 (3/30/20),
18
     for the reasons set forth in the motion. Accordingly,
19
            THE COURT ORDERS that the parties may proceed with a plea hearing by
20
     video conference, consistent with current procedures established by this Court.
21
            THE COURT also makes the following specific findings:
22
               1. The Judicial Conference of the United States must find that the
23
                    coronavirus emergency will materially affect the functioning of the
24
                    federal courts generally or a particular court. CARES Act,
25
                    § 15002(b)(2)(A). It has done so. See “Judiciary Authorizes Video/Audio
26
                    Access During COVID-19 Pandemic,” Administrative Office of the

       ORDER GRANTING UNOPPOSED                                 FEDERAL PUBLIC DEFENDER
       MOTION TO PROCEED WITH GUILTY                               1601 Fifth Avenue, Suite 700
       PLEA HEARING BY TELECONFERENCING                              Seattle, Washington 98101
       (Kameron Cooper; CR20-015RSL) - 1                                        (206) 553-1100
             Case 2:20-cr-00015-RSL Document 27 Filed 06/15/21 Page 2 of 2




 1                   United States Courts (published March 31, 2020) (available at
 2                   https://www.uscourts.gov/news/2020/03/31/judiciary-authorizes-
 3                   videoaudio-access-during-covid-19-pandemic).
 4             2. The chief district judge of the affected district must specifically find that
 5                   “felony pleas under Rule 11 of the Federal Rules of Criminal Procedure . .
 6                   . cannot be conducted in person without seriously jeopardizing public
 7                   health and safety.” CARES Act, § 15002(b)(2)(A). Chief Judge Martinez
 8                   has done so. GO 04-20 (March 30, 2020).
 9             3. The Court finds in this particular case that the plea hearing cannot be
10                   further delayed without serious harm to the interests of justice.” CARES
11                   Act, § 15002(b)(2)(A).
12             4. The Court further finds that Mr. Cooper consents to proceed via video
13                   conference. CARES Act, § 15002(b)(4); see also GO 04-20.
14
15         DONE this ____
                     15th day of June, 2021.
16
17
                                                ________________________________
                                                _
                                                ______________________________
18                                              ROBERT SS. LASNIK
                                                UNITED STATES DISTRICT JUDGE
19   Presented by:
20
     s/ Nancy Tenney
21
     Assistant Federal Public Defender
22   Attorney for Kameron Cooper
23
24
25
26

       ORDER GRANTING UNOPPOSED                                  FEDERAL PUBLIC DEFENDER
       MOTION TO PROCEED WITH GUILTY                                1601 Fifth Avenue, Suite 700
       PLEA HEARING BY TELECONFERENCING                               Seattle, Washington 98101
       (Kameron Cooper; CR20-015RSL) - 2                                         (206) 553-1100
